EXHIBIT CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the accompanying Quarterly Report of Index Oil and Gas Inc. (the “Company”) on Form 10-Q for the period ended September 30, 2008 (the “Report”), I, Andrew Boetius, Chief Financial Officer of the Company, hereby certify that to my knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the consolidatedfinancial condition and results of operations of the Company. Date: November 14, 2008 By: /s/Andrew Boetius Andrew Boetius Chief Financial Officer
